Per Curiam.
Suit by Boyle against Green, on an account for lumber. In the bill of particulars of the lumber, made out by the plaintiff, Green was credited $12 for mill irons. On the trial, Greene, offered to prove that the mill irons thus credited were worth $60. Objection was made and sustained, on the ground that the defendant had not set up his claim for the mill irons by way of set-off.
H. P. Biddle, for appellant.
D. D. Pratt and E. Wdll&er, for appellee.
We are of opinion that the point thus stated is not properly before us, as a new trial was not asked, on the ground that the Court rejected the evidence. Kent v. Lawson, 12 Ind. 675.
The judgment below is affirmed, with costs, and 5 per cent, damages.